Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered September 24, 2007, after a nonjury trial, which, to the extent appealed from, declared title to the subject property to be held by defendant condominium, denied plaintiffs requests for a declaration of title in its name and for damages for lack of access to the property, and awarded defendants costs and expenses, unanimously affirmed, without costs.
In this action to quiet title to real property, the trial court’s factual findings were supported by a fair interpretation of the *415evidence (see Claridge Gardens v Menotti, 160 AD2d 544 [1990]). The testimony of witnesses as to the purported mislabeling of the proposed unit IS as common space on the initial survey was found to be lacking in credibility. After reviewing relevant portions of the Real Property Law and all the documents submitted with respect to the sale of each condominium unit, the court properly held that while plaintiff was the prior owner of the cellar areas that became units IE and 1W, it was never the owner of the space designated as IS, which remained the property of the remaining condominium owners. That being the case, plaintiffs monetary damages claims were properly dismissed.
Defendants’ entitlement to costs, expenses and attorney fees was derived from the condominium bylaws and rules and regulations. Concur—Lippman, EJ., Sweeny, DeGrasse and Freedman, JJ.